Citation Nr: 1232397	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-44 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left and right upper extremities.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserve and had verified active duty from January 9 to July 2, 1986 and from August 17 to September 16, 1990.  He also served in the Air Force-Air National Guard and had verified active duty from August 1 to October 5, 2006 and from July 3 to 21, 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2012, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge, sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and a myocardial infarction were raised by the Veteran's representative in a December 2011 signed statement, but were not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record preponderates against a finding that tinnitus had its onset in active service or active duty for training (ADUTRA), or is otherwise related to military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service or ADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence by way of letters dated in April 2007 and February 2008.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Moreover, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted, in the April 2007 letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, along with his testimony during the July 2012 hearing before the undersigned Veterans Law Judge, establishes that he received notice of each element required to substantiate the claim for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that the appellant's service treatment records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  A review of the Veteran's Virtual VA electronic file reveals VA medical records, dated from December 2009 to June 2012, that were also considered by the Board.

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with this claim, the appellant underwent VA audiology examination in November 2007 and the examination report is contained in the claims folder.  A review of the examination report reveals that a thorough examination of the appellant was accomplished and the opinion provided was supported by sufficient rationale.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, during his July 2012 hearing before the undersigned, the appellant described the onset of his claimed tinnitus that he attributed to his service in Iraq.  The appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

In his initial claim for VA benefits, received in April 2007, the Veteran reported that his tinnitus disability began in September 2006 and, in his November 2009 substantive appeal, he asserts that his tinnitus had its onset during his active duty.  He testified that his tinnitus started while he was in Iraq (see Board hearing transcript at page 5).  Thus, he maintains that service connection is warranted for tinnitus.  Upon review of the evidence of record, and after considering the pertinent laws and regulations applicable to the Veteran's claim, the Board concludes that service connection is not warranted and his claim must be denied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non VA medical records and reports, dated from 1990 to 2012, and his oral testimony and written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA, or injury incurred or aggravated while performing inactive duty for training (INADUTRA), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To warrant service connection for tinnitus, the Veteran must show that he became disabled, i.e., that he was diagnosed with the claimed tinnitus during a period of ADUTRA.  Service records demonstrate that the Veteran had verified active duty or ADUTRA in the Air Force Reserve from: January 9 to July 2, 1986 and from August 17 to September 16, 1990; and had verified active duty or ADUTRA in the Air National Guard from August 1 to October 5, 2006 (when he participated in Operation Iraqi Freedom) and from July 2 to 21, 2007.  Presumptive entitlement does not apply to ADUTRA or INADUTRA.

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of an audiological disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service treatment records are not referable to complaints or diagnoses of tinnitus.  On Reports of Medical History completed in March 1993 and November 1997, the Veteran denied having ear trouble, and tinnitus was not noted on periodic service examination at those times.  On a March 2000 Addendum to Medical History, the Veteran reported his job-related exposure to loud noise and, in August 2002, he was provisionally diagnosed with noise-induced hearing loss but not tinnitus.  

Private medical records indicate that, in November 2003, the Veteran was treated for left externa otitis secondary to infection but did not report having tinnitus.

On a Post-Deployment Health Assessment, completed on September 10, 2006, the Veteran checked no to having ringing of the ears and reported that he was often exposed to loud noises.

Service records indicate that the Veteran's military occupation was as an aerospace ground equipment mechanic and that he served in Iraq from August through September 2006.

Post service, private records, dated from August to October 2007, reveal that the Veteran denied having ear problems.  

In November 2007, the Veteran underwent VA audiology examination.  According to the examination report, the Veteran's medical records were unavailable for the examiner's review but he stated a review was unnecessary to address the question presented regarding the onset of the Veteran's claimed tinnitus.  It was noted that the Veteran reported being in service since 1985 and that the onset of his tinnitus was approximately ten years earlier (apparently in approximately 1997).  The examiner said that, given the reported nature of the Veteran's duties, his tinnitus was at least as likely as not due to noise exposure in the military from around ten years ago.  Then VA examiner noted that VA paperwork showed that the Veteran had active duty for two months in 2006.  According to the VA examiner, "[g]iven the report time of onset, the [Veteran's] current tinnitus is not likely due to noise exposure during this period of time".

VA clinical records dated in June 2012 include tinnitus among the Veteran's medical problems.

Although the evidence shows that the Veteran currently has tinnitus, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that he denied ringing in his ears on the September 2006 Post Deployment Health Assessment and that the first post service evidence of record of tinnitus is from 2007.  In short, no medical opinion or other medical evidence relating the Veteran's tinnitus to service or any incident of service, including ADUTRA, has been presented.  

Moreover, the only medical opinion of record is that of the November 2007 VA examiner who concluded that, the while the Veteran's tinnitus was likely as not due to noise exposure in the military from around 10 years earlier, given the reported time of onset, the Veteran's current tinnitus was not likely due to noise exposure during this period of time (in 2006).  There is no medical evidence of record to contradict the VA examiner's opinion.

Here, there is simply no medical evidence to document that the Veteran's tinnitus had its onset during a period of verified active duty or ADUTRA, that is from January 9 to July 2, 1986, from August 17 to September 16, 1990, from August 1 to October 5, 2006, or from July 3 to July 21, 2007.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6. 

The Veteran is competent to describe his symptoms.  He has stated that he experienced tinnitus during active service and had tinnitus since that time.  The Board finds that his statements regarding this disorder and continuity of symptomatology are not credible.  Specifically, in his April 2007 claim, the Veteran said that his tinnitus started in September 2006 but he told the November 2007 VA examiner that it started approximately 10 years earlier (apparently in 1997).  However, the Veteran did not report having tinnitus on Reports of Medical History completed during periodic service examinations in March 1993 and November 1997 or when evaluated for Post-Deployment in September 2006; if problems were truly persistent, it does not seem likely he would deny having or ever having had them.

While the Veteran maintains that he has tinnitus as due to active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for tinnitus and his claim is therefore denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran also seeks service connection for carpal tunnel syndrome of the bilateral upper extremities.  During his July 2012 Board hearing, the Veteran testified that he first noticed his upper extremity numbness while serving in Iraq and was advised to see a physician after he returned home (see Board hearing transcript at page 8).  He said he was a mechanic in the Air Force for twenty two years that required his turning wrenches daily (Id. at 10).  The Veteran denied having any problems while in the United States and said his problems started while he was in Iraq (Id.).  He indicated that a physician told him his problem was related to being a mechanic (Id. at 14).

Service treatment records show that, on the Post-Deployment Health Assessment completed by the Veteran on September 10, 2006, he checked yes to having numbness or tingling in the hands or feet.

In November 2007, the Veteran underwent VA general medical examination that was performed by a nurse practitioner.  According to the examination report, the Veteran gave a history having numbness and tingling that started in 2005.  He saw a Tricare physician in Andalusia and was given braces for nighttime wear on his wrists.  Upon clinical evaluation, median nerve compression, consistent with carpal tunnel syndrome was noted and bilateral carpal tunnel syndrome was diagnosed.  However, the examiner did not offer an opinion regarding the etiology of the Veteran's bilateral carpal tunnel syndrome.

November 2008 private medical records include the Veteran's report of having a two year history of bilateral carpal tunnel syndrome.  Results of an electro diagnostic study performed at that time included bilateral carpal tunnel syndrome.

In light of the Veteran's lay statements attesting to experiencing numbness and tingling in his hands during service in Iraq, the September 10, 2006 Post-Deployment Health Assessment noting his report of numbness or tingling in hands or feet, and the post-service diagnosis of bilateral carpal tunnel syndrome, the Veteran should be afforded another VA examination to assess the nature and etiology of any bilateral carpal tunnel syndrome found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for VA examination performed by a physician with expertise to determine the etiology of any bilateral carpal tunnel syndrome found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folder must be made available to the examining physician for review. 

a. The physician should diagnose any clinically evident bilateral carpal tunnel syndrome, and opine whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that the carpal tunnel syndrome is related to the appellant's active duty service (including the symtoms reported on the September 10, 2006 Post-Deployment Health Questionnaire).  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service. 

b. Any opinion offered should be accompanied by a fully explanatory written rationale.  

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

2. After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


